Citation Nr: 1430769	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  10-44 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1996 until September 1999. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2010 rating decision of the Regional Office (RO). 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

On his November 2010 Substantive Appeal (VA Form 9), the Veteran requested a hearing before a Member of the Board in connection with his claim. 

In June 2014, the Veteran withdrew this hearing request.  There are no other hearing requests of record.  Accordingly, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for right ear hearing loss.  Specifically, he has contended that his  pre-existing hearing loss in his right ear was aggravated by his in-service work with Patriot missiles.  The Veteran reports that he has developed hearing loss that is making it hard for him to hear people over the telephone, despite being in his thirties.  

The Veteran's service treatment records (STR) note that the Veteran had hearing loss upon his entry into the military in September 1996.  His entrance exam shows the following audiometry readings from March 1996:





HERTZ



500
1000
2000
3000
4000
6000
RIGHT 
05
00
00
00
40
30
LEFT
05
05
00
05
00
00
The Veteran's STR do not provide an exit examination or any complaints of hearing difficulties during service.  However, a preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  

The Veteran's military occupational specialty (MOS), as a Patriot missile crewmember, indicates exposure to acoustic trauma during service.  Unfortunately, it is unclear if the Veteran's hearing loss actually increased in disability during his military service without any subsequent audio evaluations until a November 2009 VA examination for hearing loss that occurred over ten years after separation from service.  The November 2009 VA audiological evaluation indicates that the Veteran only had 15 dB hearing loss at 3000 Hz and 45 dB hearing loss at 4000 Hz.  This would indicate only shifts of 15 dB at 3000 Hz and 5 dB between the Veteran's pre-existing condition and his current hearing.  Based upon this evidence, a VA examiner opined that the Veteran's right ear hearing loss was not aggravated beyond its natural progression by noise exposure during service because his preexisting hearing loss at 4000Hz has been pretty consistent with his post-service hearing loss. 

However, in May 2013, the Veteran provided an opinion from a Dr. B. who stated that the Veteran suffers from hearing loss due to acoustic trauma caused by military service.  In his May 2013 letter, Dr. B. references audiograms from July 2009 and November 2010 which indicate that the Veteran had 55 dB (2009) and 60 dB (2010) hearing loss at 4000 Hz and 30 dB (2010) hearing loss at 3000 Hz.  These audiograms indicate a shift of 30 dB at the 4000 Hz level and 15dB at the 3000 Hz level.  While Dr. B indicates that these audiograms were also being submitted with his letter, they have not been associated with the claims file.     

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to provide, either:

a. Copies of the July 2009 and November 2010 audiograms referenced by the May 2013 physician and any additional relevant evidence to his claim. 

b. or a release so that VA may attempt to obtain his medical records from Dr. B., who provided the May 2013 opinion.  If the Veteran provides the correct documentation, attempt to obtain these records and associate them with the claims file.

2. After obtaining (or attempting to obtain) the July 2009 and November 2010 audiograms, the AOJ should schedule the Veteran for a VA examination to determine if his right ear hearing loss increased during his military service. 

The examiner must review the evidence in the claims file, including a complete copy of this REMAND, and acknowledge such review in the examination report.  The examiner should elicit a complete history from the Veteran.

Based on a comprehensive review of the claims file and independent examination, the examiner is asked to provide an opinion as to:

a. Whether it is at least as likely as not (a 50 percent or greater probability) that any pre-existing right ear hearing loss increased in severity during the Veteran's period of service?

b. If the right ear hearing loss increased in severity during the Veteran's service, the examiner should opine as to whether the evidence clearly and unmistakably (e.g. is it undebatable?) demonstrates that the increase was due to the natural progression.

c. Finally, if the examiner determines that the Veteran's hearing loss did not increase in service, is it at least as likely as not (a 50 percent or greater probability) that any increase in right ear hearing loss since service is due to the Veteran's military service (including the July 2009 and November 2010 audiograms if available)? 

The examiner should discuss the rationale of any opinions, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

3. AOJ should then take any additional development action it deems proper.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



